UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB S QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100C Cooper Court Los Gatos, CA 95032 (Address of principal executive offices) (Zip Code) (408) 354-7200 (Issuer's Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days. Yes £No S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 Of the Exchange Act). Yes £ NoS APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of October 31, 2007 there were 74,136,667 shares of the issuer's $0.001 par value common stock issued and outstanding. Transitional Small Business disclosure format: Yes £No S 1 PROCERA NETWORKS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEET (UNAUDITED) as of September 30, 2007 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month and Nine Month Periods Ended September 30, 2007 and October 1, 2006 4 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Month Period Ended September 30, 2007 and October 1, 2006 6 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 7 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 Item 3. CONTROLS AND PROCEDURES 34 PART II OTHER INFORMATION 36 Item 1. LEGAL PROCEEDINGS 36 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 Item 3. DEFAULTS UPON SENIOR SECURITIES 36 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 36 Item 5. OTHER INFORMATION 36 Item 6 EXHIBITS 36 SIGNATURES SIGNATURES 37 EXHIBITS EXHIBIT INDEX 38 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS PROCERA NETWORKS, INC. CONSOLIDATED BALANCE SHEET September 30, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 8,594,225 Accounts receivable, net 3,100,353 Inventories, net 866,112 Prepaid expenses and other current assets 234,254 Total Current Assets 12,794,944 Property and Equipment, net 5,079,960 Other Assets 3,286,772 Total Assets $ 21,161,676 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,197,645 Deferred revenue 918,854 Accrued liabilities 1,362,655 Commitments and Contingencies - Notes payable —current portion 11,527 Capital Leases payable—current portion 22,148 Total Current Liabilities 3,512,829 Long Term Liabilities Deferred rent 12,476 Deferred tax liability 1,996,015 Notes payable— non-current portion 63,178 Capital Leases payable—non-current portion 2,417 Total Liabilities 5,586,915 Stockholders’ Equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized; none issued and outstanding at September30, 2007 - Common stock, $0.001 par value, 100,000,000 shares authorized; 73,963,513 shares issued and outstanding at September30, 2007 73,964 Additional paid-in-capital 48,306,524 Accumulated deficit (32,904,902 ) Accumulated Other Comprehensive Income 99,175 Total Stockholders’ Equity 15,575,561 Total Liabilities and Stockholders’ Equity $ 21,161,676 See accompanying notes to these condensed financial statements 3 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 (unaudited) Three Months Ended Nine Months Ended September 30, October 1, September 30, October 1, 2007 2006 2007 2006 Sales $ 1,645,658 $ 420,859 $ 5,747,587 $ 498,212 Cost of sales 575,857 106,819 1,692,800 319,929 Gross Profit 1,069,801 314,040 4,054,787 178,283 Operating Expenses: Engineering (a) 768,885 908,754 2,302,908 2,414,424 Sales and Marketing (b) 1,710,828 436,956 4,471,412 1,351,044 General and Administrative (c) 2,008,541 839,105 5,702,762 1,934,443 Total Operating Expenses 4,488,254 2,184,815 12,477,082 5,699,911 Loss from operations (3,418,453 ) (1,870,775 ) (8,422,295 ) (5,521,628 ) Other Income (Expense) Interest and other income 26,181 3,753 57,407 9,491 Interest and other expense (1,034 ) (890 ) (14,981 ) (4,880 ) Total Other Income (Expense) 25,147 2,863 42,426 4,611 Net Loss before taxes (3,393,306 ) (1,867,912 ) (8,379,869 ) (5,517,017 ) Benefit (Provision) for Income Taxes 300,537 (12,397 ) 805,499 (12,397 ) Net loss after taxes (3,092,769 ) (1,880,309 ) (7,574,370 ) (5,529,414 ) Other comprehensive income, net 2,316 - 26,303 - Comprehensive Loss $ (3,090,453 ) $ (1,880,309 ) $ (7,548,067 ) $ (5,529,414 ) Net loss per share - basic and diluted $ (0.04 ) $ (0.03 ) $ (0.11 ) $ (0.12 ) Shares used in computing net loss per share-basic and diluted 73,089,577 55,488,782 70,141,287 46,211,639 Continued See Accompanying notes to Condensed Statements of Operations and Comprehensive Income 4 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 (unaudited) Continued (a) Includes stock compensation expenses resulting from the issuance of stock options and common stock in the amount of $139,768 and $359,187 for the three months ended September 30, 2007 and October 1, 2006, respectively, and $282,035 and $860,675 for the nine months ended September 30, 2007 and October 1, 2006, respectively. In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $2,343 for the nine months ended September 30, 2007 (b) Includes stock compensation expenses resulting from the issuance of stock options in the amount of $282,961 and $69,538 for the three months ended September 30, 2007 and October 1, 2006, respectively and $408,169 and $175,911 for the nine months ended September 30, 2007 and October 1, 2006, respectively. In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $43,997 and $5,408 for the nine months ended September 30, 2007 and October 1, 2006, respectively. (c) Includes stock compensation expenses resulting from the issuance of stock options in the amount of $228,680 and $23,578 for the three months ended September 30, 2007 and October 1, 2006, respectively and $413,014 and $41,091 for the nine months ended September 30, 2007 and October 1, 2006, respectively. Includes stock compensation expenses resulting from the issuance of restricted common shares for services provided in the amount of $122,265 and $96,249 for the three months ended September 30, 2007 and October 1, 2006 respectively and $323,440 and $291,956 for the nine months ended September 30, 2007 and October 1, 2006, respectively. In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $132,328 for the three months ended September 30, 2007 and $145,603 and $73,721 for the nine months ended September 30, 2007 and October 1, 2006, respectively. Includes amortization expenses of $926,583 and $2,779,750 for the three months and nine months ended September 30, 2007 respectively relating to assets acquired by the Company in its acquisition of Netintact. See accompanying notes to these condensed financial statements 5 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and October 1, 2006 (unaudited) Nine Months Ended September 30, 2007 October 1, 2006 Cash flows from operating activities: Net loss $ (7,548,067 ) $ (5,529,414 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for service rendered 323,440 291,956 Stock based compensation 1,330,076 1,077,677 Common stock subscribed for service rendered - - Fair Value of warrants issued to non-employee - 59,389 Depreciation 120,294 180,282 Amortization of intangibles 2,786,687 - Deferred income taxes (824,585 ) - Changes in assets and liabilities: Accounts receivable (1,785,818 ) (320,892 ) Inventory (593,425 ) 39,315 Prepaid expenses and other assets (58,614 ) (4,168,668 ) Accounts payable 904,934 (121,790 ) Accrued liabilities, deferred rent 639,211 (101,556 ) Deferred revenue 500,716 35,634 Net cash used in operating activities (4,205,151 ) (8,558,067 ) Cash flows used in investing activities: Purchase of property and equipment (551,419 ) (5,014,343 ) Cash from acquisition of business - 452,669 Net cash used in investing activities (551,419 ) (4,561,674 ) Cash flows from financing activities: Proceeds from common stock subscription, net 7,354,403 13,794,173 Proceeds from exercise of warrants 674,178 - Proceeds from exercise of Stock Options 66,277 - Proceeds from issuance of Note Payable 75,666 - Payments on Note Payable (961 ) - Lease payments (25,808 ) - Payment on loan payable - (240,000 ) Net cash provided by financing activities 8,143,755 13,554,173 Effect of exchange rates on cash and cash equivalents (7,137 ) - Net increase (decrease) in cash and cash equivalents 3,380,048 434,431 Cash and cash equivalents, beginning of period 5,214,177 1,254,831 Cash and cash equivalents, end of period $ 8,594,225 $ 1,689,262 See accompanying notes to these condensed financial statements 6 Table of Contents PROCERA NETWORKS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2007 (unaudited) NOTE 1 - BASIS OF PRESENTATION History Headquartered in Los Gatos, CA, Procera Networks, Inc. ("Procera" or the "Company") is a global provider of intelligent network traffic identification, management and control solutions for network providers. Procera’s core product suite, the PacketLogic™ line of appliances, provides a highly accurate application identification engine through the use of it’s proprietary deep flow inspection engine, DRDL™ (Datastream Recognition Definition Language). PacketLogic is deployed at more than 400 broadband service providers (“BSP’s”), telephone companies, colleges and universities worldwide. The common stock of Procera is listed on the American Stock Exchange under the trading symbol “PKT”. On August 18, 2006, Procera acquired the stock of Netintact AB, a Swedish corporation (“Netintact AB”). On September 29, 2006, Procera acquired 49% of the stock of Netintact PTY, an Australian company (“Netintact PTY”). Netintact AB owns the remaining 51% of Netintact PTY, effectively making Netintact PTY a wholly owned subsidiary of Procera. Basis of Consolidation Consolidated financial information for the nine months ended September 30, 2007 includes historical financial information of Procera,Netintact and Netintact PTY from January 1, 2007. Consolidated financial information for the nine months ended October 1, 2006 includes Procera for the full nine months, Netintact AB for the forty-four day period after the acquisition and none of the results of Netintact PTY. Nine Months Ended September 30, October 1, 2007 2006 Net Sales $ 5,747,587 $ 498,212 Net (loss) $ (7,548,067 ) $ (5,529,414 ) Basic Earnings per share $ (0.11 ) $ (0.12 ) The Company's quarterly reporting during the fiscal quarter ended October 1, 2006 consisted of a thirteen-week period ending on the Sunday closest to the calendar month end. The Company changed its reporting period to the last date of the quarter effective December 31, 2006. The third quarter of fiscal 2007 and 2006 ended on September 30, 2007 and October 1, 2006 respectively. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements of Procera Networks, Inc. (the "Company" or “Procera”) for the fiscal years ended December 31, 2006 and January 1, 2006 included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of the Company as of September 30, 2007, and the results of operations for the three and nine months ended September 30, 2007 and October 1, 2006 and cash flows for the nine months ended September 30, 2007 and October 1, 2006. The results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the entire fiscal year. 7 Table of Contents The functional currency of the company is the U.S. Dollar. The Netintact subsidiaries have functional currencies other that the U.S. Dollar. All assets and liabilities have been translated using period ending exchange rates. Statement of Operations have been translated using the Average rate during the period reported. Gains and losses resulting from translating foreign currency financial statements are accumulated and recorded in accordance with FASB 52. All significant intercompany balances and transactions have been eliminated. Certain reclassifications have been made to 2006 information to conform to 2007 financial categories. SIGNIFICANT ACCOUNTING POLICIES There have been no significant changes in Procera's significant accounting policies during the nine months ended September 30, 2007 as compared to what was previously disclosed in Procera's Annual Report on Form 10-KSB for the year ended December 31, 2006, except for the adoption of FIN No. 48 (see Note 13). Use of Estimates The preparation of consolidated financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the amounts in the financial statements and accompanying notes. Actual results could differ from those estimates. Management makes estimates regarding deferred income tax assets, estimated useful lives of property and equipment, accrued expenses, fair value of equity instruments and reserves for any other commitments or contingencies. Any adjustments applied to estimates are recognized in the year in which such adjustments are determined. Concentration of Credit Risk Financial instruments potentially subjecting Procera to concentrations of credit risk consist primarily of cash, cash equivalents and accounts receivable. Procera generally invests excess cash in low risk, liquid instruments. Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less at the time of purchase to be cash equivalents. As of September 30, 2007, the Company maintains its cash and cash equivalents with a major investment firm and major banks in the United States, Sweden and Australia. Cash Concentration The Company maintains its cash in bank accounts, which at times may exceed federally insured limits. The Company has not experienced any losses on such accounts. One customer represents 19% of total accounts receivable as of September 30, 2007. No other customer individually represents more than 10% of total accounts receivable. 8 Table of Contents Income Taxes Procera records a tax provision for the anticipated tax consequences of the reported results of operations. In accordance with Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes", the provision for income taxes is computed using the asset and liability method, under which deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for the operating losses and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates that apply to taxable income in effect for the years in which those tax assets are expected to be realized or settled. Procera records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. Management believes that sufficient uncertainty exists regarding the future realization of deferred tax assets and, accordingly, a full valuation allowance has been provided against net deferred tax assets. Tax expense has taken into account any change in the valuation allowance for deferred tax assets where the realization of various deferred tax assets is subject to uncertainty. NOTE 2 - STOCK BASED COMPENSATION Effective January 2, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 123 (R), “Share-Based Payment.” SFAS No. 123(R) establishes accounting for stock-based awards exchanged for employee services. Accordingly, stock-based compensation cost is measured at grant date, based on the fair value of the award, and is recognized as expense over the employee requisite service period. All of the Company’s stock compensation is accounted for as an equity instrument. The Company previously applied Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees,” and related interpretations and provided the required pro forma disclosures of SFAS No. 123, “Accounting for Stock-Based Compensation.” Equity Incentive Program The Company’s equity incentive program is a broad-based, long-term retention program designed to align stockholder and employee interests. Under the Company’s equity incentive program, stock options generally have a vesting period of three to four years, are exercisable for a period not to exceed ten years from the date of issuance and are generally granted at prices not less than the fair market value of the Company’s common stock at the grant date. General Share-Based Award Information The following table summarizes activity under the equity incentive plans for the nine months ended September 30, 2007: Shares Available For Grant Number of Options Outstanding Weighted Average Exercise Price Weighted Average remaining Contractual Life (inyears) Aggregate Intrinsic Value Balance at December 31, 2006 2,016,216 5,483,784 $ 0.96 Authorized - - - Granted (800,000 ) 800,000 $ 2.43 Exercised - (89,655 ) (0.75 ) Cancelled 193,129 (193,129 ) $ (0.66 ) Balance at September 30, 2007 1,409,345 6,001,000 $ 1.16 8.6 $ 10,753,490 Options vested and expected to vest at September 30, 2007 5,439,352 $ 1.15 8.6 $ 9,614,600 Options vested and exercisable 2,256,685 $ 1.01 8.0 $ 4,391,215 9 Table of Contents The weighted average grant date fair value of options granted during the three months ended September 30, 2007 and October 1, 2006 was $1.97 and $0.53, respectively. The total fair value of shares vested during the nine months ended September 30, 2007 and October 1, 2006 was $1,161,979 and $1,101,300, respectively. As of September 30, 2007, the unrecorded deferred stock-based compensation balance related to share-based awards was $2,988,168, net of estimated forfeitures, and will be recognized over an estimated weighted average amortization period of 2.6 years. The options outstanding and exercisable at September 30, 2007 were in the following exercise price ranges: Options Outstanding at September 30, 2007 Options Vested and Exercisable at September 30, 2007 Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Outstanding Weighted Average remaining Contractual Life (in years) Weighted Average Exercise Price $0.45 - $0.69 2,000,000 8.7 $0.59 838,888 8.7 $0.64 $0.72 - $1.19 2,285,000 8.3 $0.97 923,189 7.5 $0.86 $1.52 - $3.35 1,716,000 8.7 $2.13 494,608 7.5 $2.10 6,001,000 8.6 $1.16 2,256,685 8.0 $1.05 Our closing stock price on the last trading day of the three months which ended September 30, 2007 was $2.95 per share. The intrinsic value of stock options outstanding as of September 30, 2007 is $10,753,490. The effect of recording stock-based compensation for the three and the nine months ended September 30, 2007 and October 1, 2006 respectively, and the allocation to expense under SFAS No. 123(R) was asfollows: Three Months Ended Nine Months Ended September 30, October 1, September 30, October 1, 2007 2006 2007 2006 Stock-based compensation expense from stock options $ 789,466 $ 452,303 $ 1,330,076 $ 1,077,677 Tax effect on stock-based compensation - Net effect on net loss $ 789,466 $ 452,303 $ 1,330,076 $ 1,077,677 10 Table of Contents Three Months Ended Nine Months Ended September 30, October 1, September 30, October 1, 2007 2006 2007 2006 Cost of sales $ 5,729 $ - $ 34,916 $ - Engineering 139,768 359,187 284,378 860,675 Selling, General and Administrative 643,969 93,116 1,010,783 $ 217,002 Stock-based compensation before income taxes 789,466 452,303 1,330,076 1,077,677 Income tax benefit - Total stock-based compensation expenses after income tax $ 789,466 $ 452,303 $ 1,330,076 $ 1,077,677 No stock-based compensation has been capitalized in inventory due to the immateriality of such amounts. The Company estimates the fair value of stock options using a Black-Scholes valuation model, consistent with the provisions of SFAS No. 123 (R), Securities Exchange Commission Staff Accounting Bulletin (“SEC SAB”) No. 107. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model and the straight-line attribution approach. The weighted average assumptions used are as follows: For the Nine Months Ended September 30, 2007 October 1, 2006 Risk Free interest rate 4.54-5.02% 4.64%-5.06% Expected life of share-based award 4.0-7.0 years 4.0 years Expected dividends 0% 0% Volatility 94-102% 101% The dividend yield of zero is based on the fact that the Company has never paid cash dividends and has no present intention to pay cash dividends. Expected volatility is based on historical volatility of the Company’s common stock. The risk-free interest rates are taken from the 3-year and 7-year daily constant maturity rate as of the grant dates as published by the Federal Reserve Bank of St. Louis and represent the yields on actively traded Treasury securities comparable to the expected term of the options. The expected life of the options granted in 2007 is calculated using the simplified method which uses the midpoint between the vesting period and the contractual grant date. 11 Table of Contents NOTE 3 - NET LOSS PER SHARE Basic earnings per share ("EPS") is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities, if dilutive. The following table is a reconciliation of the numerator (net loss) and the denominator (number of shares) used in the basic and diluted EPS calculations and sets forth potential shares of common stock that are not included in the diluted net loss per share calculation as their effect is antidilutive: Three Months Ended Nine Months Ended September30, October 1, September 30, October 1, 2007 2006 2007 2006 Numerator - Basic and diluted $ (3,090,453 ) $ (1,880,309 ) $ (7,548,067 ) $ (5,529,414 ) Denominator - basic and diluted - Weighted average common shares outstanding 68,904,544 55,488,782 68,642,709 46,211,639 Total 68,904,544 55,488,782 68,642,709 46,211,639 Net loss per share - basic and diluted $ (0.04 ) $ (0.03 ) $ (0.11 ) $ (0.12 ) Antidilutive securities: Options 6,001,000 4,037,111 Warrants 8,080,790 7,661,726 Common stock subscriptions - 366,670 Rights to purchase common stock - - Incentive shares and warrants 4,902,000 - Total 18,983,790 12,065,507 The following items represent the primary financial categories where management estimates and judgments are factored into the values presented; NOTE 4 - ACCOUNTS RECEIVABLE, NET Accounts receivable consist of trade receivables, net of estimates for doubtful payment or sales returns, and include the following at September 30, 2007: September 30, 2007 Trade accounts receivable $ 3,361,180 Less: Allowance for uncollectable accounts (260,827 ) Accounts receivable, net $ 3,100,353 NOTE 5 - INVENTORIES, NET Inventories are stated at lower-of-cost or market on a first-in, first-out basis. The Company assesses, on a quarterly basis, the future value of inventories based on specific usage and future utility. A reduction of value is estimated whenever such excess or obsolescence is note. Inventories consist of the following at September 30, 2007: September30, 2007 Raw materials $ 286,958 Finished goods 705,892 Less: Inventory reserve for obsolescence (126,738 ) Inventories, net $ 866,112 12 Table of Contents NOTE6 – PROPERTY AND EQUIPMENT, NET Property and equipment consists of long lived assets recorded at original cost and depreciated evenly over their useful life. At least annually, the Company reviews these assets for impairment to determine if the net fair value is consistent with expected future value of the asset. As of September 30, 2007 the gross and net value of property and equipment is as follows: September30, 2007 Total property and equipment 7,994,945 Less: Accumulated depreciation and amortization (2,914,985 ) Total property and equipment, net $ 5,079,960 NOTE 7 – INTANGIBLES AND OTHER ASSETS Intangible assets are valued at their acquired value and amortized over their useful life. Intangible assets are also reviewed at least annually for impairment. September 30, 2007 Netintact customer base $ 3,832,582 Goodwill 960,209 Deposits 47,828 Subtotal 4,840,618 Less: Accumulated amortization (1,553,846 ) Total other assets $ 3,286,772 NOTE8 - ACCRUED WARRANTY AND RELATED COSTS PRODUCT WARRANTY The Company warrants its products for a specific period of time, generally twelve months, against material defects. The Company provides for the estimated future costs of warranty obligations in cost of sales when the related revenue is recognized. The accrued warranty costs represent the best estimate at the time of sale of the total costs that the Company expects to incur to repair or replace product parts, which fail while still under warranty. The amount of accrued estimated warranty costs are primarily based on historical experience as to product failures as well as current information on repair costs. The Company periodically reviews the accrued balances and updates the historical warranty cost trends. During the nine months ended September 30, 2007, we estimate our future costs will be 4% of hardware sold during the period, amounting to $19,737. Warranty accrual, December 31, 2006 $ 20,950 Charged to cost of sales 19,737 Actual warranty expenditures - Warranty accrual, September 30, 2007 $ 40,687 13 Table of Contents NOTE9 – STOCKHOLDERS’ EQUITY (DEFICIT) In June 2007, the Company commenced a private placement of 3,000,000 shares of the Company’s common stock with the option to extend the offering to 4,000,000 shares at $2.00. The private placement was completed on July 17, 2007. The Company received subscriptions for $7,999,500 and incurred estimated costs of $638,040 for placement agent warrants and $7,057 in other expenses. In April 2006, the Company issued 825,000 restricted common shares to a consulting firm to provide investor relations services which began December 1, 2005 and continued for 18 months from that date; in July, 2007, the Company issued 247,500 restricted common shares to continue the same investor relations services through December 2008. For the three months and nine months ended September 30, 2007, investor relations expense of $122,265 and $323,439 respectively, is included in General and Administrative expenses. During the 9 month period ending September 30, 2007, the Company received $674,177 for the exercise of warrants and $66,277 for the exercise of employee stock options. Stock based compensation expense for the 9 month period was $1,330,076 and comprehensive loss for the period was $ 7,548,067 NOTE10 - MARKET SEGMENT INFORMATION The Company operates in one segment, using one measure of profitability to manage its business. Revenues for geographic regions are based upon the customer's location. The following is a summary of revenue by geographical region: Three Months Ended Nine Months Ended September30, October1, September30, October1, 2007 2006 2007 2006 United States $ 279,594 $ 82,895 $ 1,665,417 $ 142,064 Latin America 249,298 50,085 378,339 60,719 Australia 137,994 - 510,358 - Asia 339,787 - 859,984 - Europe (excl Scandinavia) 319,809 - 1,039,470 - Scandinavia 319,176 287,879 1,294,019 295,429 Total $ 1,645,658 $ 420,859 $ 5,747,587 $ 498,212 The Company's long-lived assets are located in the United States, Sweden and Australia. NineMonthsEnded September30, October1, 2007 2006 Long-lived assets: United States $ 1,151,004 $ 1,534,030 Sweden $ 7,169,061 $ 7,325,009 Australia $ 46,667 $ 68,933 Total $ 8,366,732 $ 8,927,972 14 Table of Contents The Company's accounts receivable are derived from billings to customers primarily located in the North and South America, Australia, the Pacific Rim, Scandinavia and Europe. The Company performs ongoing credit evaluations of certain customers' financial condition and, generally, requires no collateral from its customers. For the nine months ended September 30, 2007, four customers accounted for 10%, 9%, 9% and 8% of revenues and no other customer accounted for more than 6% of revenues. For the nine months ended October 1, 2006, no customers accounted for more than 5% of revenues. NOTE 11 - RECENT ACCOUNTING PRONOUNCEMENTS In June 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (FIN 48), an interpretation of FASB Statements No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. We adopted the provisions of FIN 48 on January 1, 2007. As a result of the implementation of FIN 48, we recognized no material adjustment in the liability for unrecognized income tax benefits. At the adoption date of January 1, 2007, we had $176,639 of unrecognized tax benefits, none of which would affect our effective tax rate if recognized. We recognize interest and penalties related to uncertain tax positions in income tax expense. As of September 30, 2007, we have no accrued interest or penalties related to uncertain tax positions. The tax years 2001 – 2006 remain open to examination by one or more of the major taxing jurisdictions to which we are subject. We do not anticipate that total unrecognized tax benefits will significantly change due to the settlement of audits and the expiration of statute of limitations prior to September 30, 2008. There were no significant changes to any of these amounts during the first nine months of 2007. Summary Tax Expense Total Income Tax Expense/(Benefit) Three Months Ended Nine Months Ended September 30, September30, 2007 2007 Tax on profitable entities at annual effective tax rate $ 4,696 $ 18,287 Tax benefit on purchase accounting adjustment (1) (306,033 ) (825,842 ) State minimum taxes 800 2,056 Total Income tax Expense/(Benefit) $ (300,537 ) $ (805,499 ) (1) We have included the benefit from the reversal of the purchase accounting adjustment because it is a material number that affects the tax rate. Normally, under FIN 18, temporary differences are disregarded. 15 Table of Contents In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial LiabilitiesIncluding an amendment of FASB Statement No. 115" ("SFAS 159"). SFAS 159 expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value. Under SFAS 159, a company may elect to use fair value to measure accounts and loans receivable, available-for-sale and held-to-maturity securities, equity method investments, accounts payable, guarantees and issued debt. Other eligible items include firm commitments for financial instruments that otherwise would not be recognized at inception and non-cash warranty obligations where a warrantor is permitted to pay a third party to provide the warranty goods or services. If the use of fair value is elected, any upfront costs and fees related to the item must be recognized in earnings and cannot be deferred, e.g., debt issue costs. The fair value election is irrevocable and generally made on an instrument-by-instrument basis, even if a company has similar instruments that it elects not to measure based on fair value. At the adoption date, unrealized gains and losses on existing items for which fair value has been elected are reported as a cumulative adjustment to beginning retained earnings. Subsequent to the adoption of SFAS 159, changes in fair value are recognized in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007 and is required to be adopted by the Company in the first quarter of fiscal year 2008. The Company currently is determining whether fair value accounting is appropriate for any of its eligible items and cannot estimate the impact, if any, which SFAS 159 will have on its consolidated results of operations and financial condition. In June 2007, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06-11, "Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards." EITF 06-11 provides for the recognition and classification of deferred taxes associated with dividends or dividend equivalents on nonvested equity shares or nonvested equity share units (including restricted stock units (RSUs)) that are paid to employees and charged to retained earnings. This issue is effective for annual periods beginning after September 15, 2007. Also in June 2007, the EITF ratified EITF Issue No. 07-3, "Accounting for Advance Payments for Goods or Services to Be Used in Future Research and Development Activities." EITF 07-3 provides that nonrefundable advance payments made for goods or services to be used in future research and development activities should be deferred and capitalized until such time as the related goods or services are delivered or are performed, at which point the amounts would be recognized as an expense. This issue is effective for fiscal years beginning after December 15, 2007. We have evaluated the potential impact of these issues and anticipate that they will have no material impact on our financial position and results of operations. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force ("EITF")), the American Institute of Certified Public Accountants ("AICPA"), and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS THE FOLLOWING INFORMATION SPECIFIES CERTAIN FORWARD-LOOKING STATEMENTS OF MANAGEMENT WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934. FORWARD-LOOKING STATEMENTS ARE STATEMENTS THAT ESTIMATE THE HAPPENING OF FUTURE EVENTS AND ARE NOT BASED ON HISTORICAL FACT. FORWARD-LOOKING STATEMENTS MAY BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY, SUCH AS "MAY", "SHALL", "WILL", "COULD", "EXPECT", "ESTIMATE", "ANTICIPATE", "PREDICT", "PROBABLE", "POSSIBLE", "SHOULD", "CONTINUE", OR SIMILAR TERMS, VARIATIONS OF THOSE TERMS OR THE NEGATIVE OF THOSE TERMS. THE FORWARD-LOOKING STATEMENTS SPECIFIED IN THE FOLLOWING DISCUSSION HAVE BEEN COMPILED BY OUR MANAGEMENT ON THE BASIS OF ASSUMPTIONS MADE BY MANAGEMENT AND CONSIDERED BY MANAGEMENT TO BE REASONABLE. ALL FORWARD-LOOKING STATEMENTS INCLUDED IN THIS DOCUMENT ARE BASED ON INFORMATION AVAILABLE TO US ON THE DATE HEREOF AND SPEAK ONLY AS OF THE DATE HEREOF. OUR FUTURE OPERATING RESULTS, HOWEVER, ARE IMPOSSIBLE TO PREDICT AND NO REPRESENTATION, GUARANTY, OR WARRANTY IS TO BE INFERRED FROM THOSE FORWARD-LOOKING STATEMENTS. 16 Table of Contents THE ASSUMPTIONS USED FOR PURPOSES OF THE FORWARD-LOOKING STATEMENTS SPECIFIED IN THE FOLLOWING DISCUSSION REPRESENT ESTIMATES OF FUTURE EVENTS AND ARE SUBJECT TO UNCERTAINTY AS TO POSSIBLE CHANGES IN ECONOMIC, LEGISLATIVE, INDUSTRY, AND OTHER CIRCUMSTANCES. AS A RESULT, THE IDENTIFICATION AND INTERPRETATION OF DATA AND OTHER INFORMATION AND THEIR USE IN DEVELOPING AND SELECTING ASSUMPTIONS FROM AND AMONG REASONABLE ALTERNATIVES REQUIRE THE EXERCISE OF JUDGMENT. TO THE EXTENT THAT THE ASSUMED EVENTS DO NOT OCCUR, THE OUTCOME MAY VARY SUBSTANTIALLY FROM ANTICIPATED OR PROJECTED RESULTS, AND, ACCORDINGLY, NO OPINION IS EXPRESSED ON THE ACHIEVABILITY OF THOSE FORWARD-LOOKING STATEMENTS. WE CANNOT GUARANTEE THAT ANY OF THE ASSUMPTIONS RELATING TO THE FORWARD-LOOKING STATEMENTS SPECIFIED IN THE FOLLOWING INFORMATION ARE ACCURATE, AND WE ASSUME NO OBLIGATION TO UPDATE ANY SUCH FORWARD-LOOKING STATEMENTS. THE FACTORS DISCUSSED BELOW UNDER "RISK FACTORS" AND ELSEWHERE IN THIS QUARTERLY REPORT ON FORM 10-QSB ARE AMONG THOSE FACTORS THAT IN SOME CASES HAVE AFFECTED OUR RESULTS AND COULD CAUSE THE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. The following discussion should be read in conjunction with the condensed financial statements and notes thereto. OVERVIEW History Procera is a Nevada corporation and is headquartered in Los Gatos, California. Procera was spun out from Digi International of Eden Prairie, Minnesota on May 1, 2002. Procera’s mission was to develop and market intelligent network products to protect, control and optimize IP-based traffic. On October 16, 2003, Procera merged with Zowcom, Inc, a publicly-traded Nevada corporation. The merged company started trading under the symbol OTC: BB:PRNW.OB. On September 20, 2007 the company stock began trading on the AMEX under the symbol “PKT”. On June 28, 2006, Procera and all shareholders of Netintact AB, a Swedish corporation ("Netintact") entered into a Stock Exchange Agreement and Plan of Reorganization to make Netintact a wholly owned subsidiary of Procera. The agreement was amended with the First Amended and Restated Stock Exchange Agreement and Plan of Reorganization (the "Agreement"), and the transaction closed effective as of August 18, 2006. The Agreement was amended on January 24, 2007 to, among other things, amend several of the terms and conditions of the incentive warrants, closing date warrants and incentive share plan. On September 29, 2006, Procera and two of the three shareholders of Netintact PTY, an Australian company (“Netintact PTY”) entered into a certain Stock Exchange Agreement and Plan of Reorganization and closed the transaction effective as of September 29, 2006. Netintact, the remaining shareholder of Netintact PTY, owns 51 shares of Common Stock of Netintact PTY, constituting fifty-one (51%) of the issued and outstanding securities of Netintact PTY. From May 1, 2002, the date of our inception, through July 2, 2006, we operated as a development stage company, devoting substantially all of our efforts and resources to developing and testing new products and raising capital. During the three months ended October 1, 2006, we emerged from the development stage as a result of our acquisition on August 18, 2006 of Netintact, a private enterprise located in Varberg, Sweden and its line of mature software products for managing the flow of network traffic on local area networks. 17 Table of Contents As a result of the Netintact and Netintact PTY transactions, the core products and business of Procera have changed dramatically. Today, Procera is looking to become one of the prominent next generation traffic management solutions for broadband service networks. Netintact’s flagship product and technology, PacketLogic, now form the core of Procera’s product offering. There are over 750 PacketLogic installations at more than 400 service providers, telephone companies, enterprises, colleges and universities around the world. The company’s strategy has been to expand the penetration of PacketLogic’s unique capabilities across a broader market through a combination of geographic, channel and strategic expansion. The current quarter ending September 30, 2007 is the fourth full quarter of PacketLogic sales for Procera. RESULTS OF OPERATIONS FOR THE THREE MONTHS AND THE NINE MONTHS ENDED SEPTEMBER30, 21, 2006. The Procera product family was the primary contributor to product sales and related expenses through August 17, 2006. Commencing on August 18, 2006 Procera combined with Netintact and the Packetlogic product family became the sole product family sold by the Company. The Results of Operations for the three and nine months ended September 30, 2007 include Procera, Netintact AB and Netintact PTY for the full reporting periods. The Results of Operations for the three and nine months ended October 1, 2006 include Procera for the full reporting periods and Netintact AB for the 44 day period from August 18 through September 30, 2007. Netintact PTY was acquired on September 29, 2007 and thus is not included in the Results of Operations during the 2006 reporting periods. Revenues The company operates from three legal entities including Procera (Americas), Netintact AB (Europe and Scandinavia) and Netintact PTY (Pacific Rim including Australia), respectively. The following table presents the breakdown of net revenues by entity; Three Months Ended Nine Months Ended Sept. 30, Oct. 1, Sept. 30, Oct. 1, 2007 2006 2007 2006 Procera $ 445,891 $ 132,980 $ 2,035,886 $ 210,333 Netintact AB 638,984 287,879 2,336,869 287,879 Netintact PTY 560,783 - 1,374,832 - Total $ 1,645,658 $ 420,859 $ 5,747,587 $ 498,212 Revenues increased by approximately $1,225,000 for the three months ended September 30, 2007 versus the three months ended October 1, 2006 and $5,249,000 for the nine months ended September 30, 2007 versus the nine months ended October 1, 2006 due to increased market acceptance of Netintact PacketLogic products and the expansion of sales channels for these products. 18 Table of Contents Cost of Sales Cost of sales include: (a) the direct cost of materials, labor and overheads for products sold; (b) over and under absorbed direct costs; and (c) inventory adjustments. The Procera entity provides all manufacturing services for the Company; therefore, the inventory adjustments and over/under absorbed direct costs are included in the Procera information below. The following table presents the breakdown of Cost of Sales by entity: Three Months Ended Nine Months Ended Sept.30, Oct. 1, Sept.30, Oct. 1, 2007 2006 2007 2006 Procera $ 293,309 $ 52,687 $ 937,504 $ 265,797 Netintact AB 132,899 54,132 309,039 54,132 Netintact PTY 149,649 - 446,256 - Total $ 575,857 $ 106,819 $ 1,692,800 $ 319,929 The Company operated as a development stage company until June 30, 2006. During this period, certain manufacturing costs were allocated to Engineering expense as a cost of product development. As the Company emerged from the development stage, and manufacturing activity to support product sales increased, all fixed and variable manufacturing costs were included in Cost of Sales. Gross Margin The following summary presents Gross Margin by entity; Three Months Ended Nine Months Ended Sept. 30, Oct. 1, Sept. 30, Oct. 1, 2007 2006 2007 2006 Procera $ 152,582 $ 80,293 $ 1,098,381 $ (55,464 ) Percent of Net Product Sales 34.2% 60.3% 53.9% (26.4% ) Netintact AB 506,085 233,747 1,890,613 233,747 Percent of Net Product Sales 79.2% 81.2% 80.9% - Netintact PTY 411,134 - 1,065,793 - Percent of Net Product Sales 73.3% - 77.5% - Total $ 1,069,801 $ 314,040 $ 4,054,787 $ 178,283 Percent of Net Product Sales 65.0% 74.6% 70.5% 35.7% Consolidated gross margins eroded from 75% to 65% for the three month period ended September 30, 2007 and October 1, 2006 respectively primarily due to an increase in sales to lower margin channels. Margins improved for the nine month period ended September 30, 2007 as compared to the nine month period ended October 1, 2006, primarily due to lower inventory adjustments associated the write off of the Procera product line inventory. Operating Expenses Operating expenses for the three and nine month periods ended September 30, 2007 and October 1, 2006 are as follows; Three Months Ended Nine Months Ended Sept. 30, Oct. 1, Sept. 30, Oct. 1, 2007 2006 2007 2006 Operating expenses Engineering $ 768,885 $ 908,754 $ 2,302,908 $ 2,414,424 Sales and marketing 1,710,828 436,956 4,471,412 1,351,044 General and administrative 2,008,541 839,105 5,702,762 1,934,443 Total operating expenses $ 4,488,254 $ 2,184,815 $ 12,477,082 $ 5,699,911 19 Table of Contents Engineering: Engineering expenses for the three months ended September 30, 2007 decreased by approximately $140,000 when compared to the three months ended October 1, 2006. The decrease in engineering expenses for the three month period is due primarily to reductions in US payroll of $162,000, stock based compensation expense of $215,000, and manufacturing cost allocation of $73,000, offset by increased prototype materials of $70,000 the addition of Netintact engineering expenses of $221,000, and miscellaneous of $19,000. Engineering expenses for the nine months ended September 30, 2007 decreased by approximately $112,000 when compared to the nine months ended October 1, 2006. The decrease in engineering expenses for the nine month period is due primarily to decreases in US payroll of $396,000, stock based compensation of $578,000 and allocated manufacturing costs of $247,000 offset by increases in product certification and testing of $102,000 prototype materials of $68,000 the addition of Netintact engineering expense of $924,000 and miscellaneous expenses of $15,000. Research and Development costs included in Engineering expense are as follows: Three Months Ended Nine months Ended Sept. 30, Oct. 1, Sept. 30, Oct. 1, 2007 2006 2007 2006 Research & Development $ 105,402 $ 75,275 $ 242,313 $ 219,826 Sales and Marketing: Sales and marketing expenses have increased for the three and nine month periods ended September 30, 2007 when compared to the three and six month periods ended October 1, 2006. The primary expense increases are due to: (i) increased sales, customer services and marketing headcount in order to support expanding sales, channels and territory; (ii) additional marketing programs including trade shows, literature, publications and advertisement; (iii) growth in commissions associated with increased sales volume; and (iv) the additional costs associated with the acquisition of the Netintact PacketLogic product and related sales and channels. Sales and marketing expenses for the three months ended September 30, 2007 increased by approximately $1,274,000 when compared to the three months ended October 1, 2006. The primary increases in sales and marketing expenses include increases in salaries and benefits of $315,000, stock based compensation of $213,000, marketing communications of $175,000, commission expenses of $63,000, and the addition of Netintact expenses of $508,000. Sales and marketing expenses for the nine months ended September 30, 2007 increased by approximately $3,120,000 when compared to the nine months ended October 1, 2007. The increase in sales and marketing expenses for the nine month period is due to increases in salaries and benefits of $595,000, stock based compensation of $232,000, sales commissions of $208,000, sales representative expenses of $120,000, marketing communications and trade shows of $254,000, travel and entertainment of $94,000, the addition of Netintact expenses of $1,601,000 and miscellaneous expenses of $16,000. It is anticipated that the growth of Sales and Marketing expenses will continue to increase from the September 30, 2007 quarter as expansion plans are implemented. 20 Table of Contents General and Administrative: General and administrative expenses have increased for the three and nine month periods ended September 30, 2007 when compared to the same periods for fiscal 2006. The primary expense increases are due to: (i) the amortization of the intangible assets acquired in connection with the acquisition of Netintact; (ii) increased spending for professional services, including legal, audit and tax as a result of the acquisition and associated globalization of the company; and (iii) additional costs associated with the acquisition of Netintact. General and administrative expenses for the three months ended September 30, 2007 increased by approximately $1,169,000 when compared to the same period in the prior fiscal year. The primary expense increases in general and administrative expenses during this period include amortization of intangible assets of $768,000, stock based compensation of $23,000, payroll $220,000, professional services of $148,000, and expenses associated with the addition of Netintact of $5,000. The increase in expenses for the nine months ended September 30, 2007 were approximately $3,768,000 when compared to the nine months ended October 1, 2007. The primary expenses increases during this period include amortization of intangible assets of $2,622,000, stock based compensation of $360,000, payroll $194,000, professional services of $268,000, reserve for doubtful accounts receivable of $54,000, tax and licenses $79,000, office expenses $25,000 miscellaneous items of $34,000 and expenses associated with the addition of Netintact of $123,000. Interest and Other Income We earned interest income on funds maintained in an interest-bearing money market account. For the three months ended September 30, 2007 and October 1, 2006, we recorded interest and other income of approximately $26,000 and $5,000, respectively. For the nine months ended September 30, 2007 and October 1, 2006 we recorded interest and other income of approximately $57,000 and $9,000, respectively. The favorable interest performance for the three and nine month periods from 2007 versus 2006 is primarily due to higher balances of cash during 2007. Tax Provision Tax provisions for the three month periods ended September 30, 2007 and October 1, 2006 were $301,000 (benefit) and $12,000 expense respectively. Tax provisions for the nine month periods ended September 30, 2007 and October 1, 2006 were $805,000 (benefit) and $12,000 (expense) respectively. The primary element of our tax benefits resulted from the amortization of the purchase accounting adjustment associated with the amortization of assets acquired from Netintact. Interest and Other Expense For the three months ended September 30, 2007 and October 1, 2006, we recorded interest and other expenses of approximately $1,000 and $1,000, respectively. For the nine months ended September 30, 2007 and October 1, 2006 we recorded interest and other expense of $15,000 and $5,000, respectively. The interest expenses incurred during these reporting periods primarily relates to the short-term financing of insurance premiums and operating leases. Net Loss We incurred a net loss of $(3,090,453) and $(1,880,309) for the three months ended September 30, 2007 and October 1, 2006, respectively and a net loss of $(7,548,067) and $(5,529,414) for the nine months ended September 30, 2007 and October 1, 2006 respectively. Our net loss per share was $(0.04) and $(0.03) for the three months ended September 30, 2007 and October 1, 2006, respectively and $(0.11) and $(0.12) for the nine months ended September 30, 2007 and October 1, 2006, respectively 21 Table of Contents CHANGES IN FINANCIAL POSITION FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007. Assets. Cash and cash equivalents increased by approximately $3,380,000 or 65% during the nine months ended September 30, 2007 and are further detailed below. Primary elements of the change in cash and cash equivalents include increased cash from the net proceeds of a private placement of common stock of $7,354,000 and proceeds from warrant and option purchases of $740,000, and decreased cash from operating loss, adjusted for non cash items, of $3,822,000 and other working capital and investment activities of $892,000. Common shares, in connection with the private placement, were issued in July 2007. Accounts receivable, net increased by approximately $1,939,000 or 167% during the nine months ended September 30, 2007 primarily as a result of extended payment terms during the European vacation season. Inventories increased by approximately $607,000 or 234% during the nine months ended September 30, 2007 primarily to support higher sales volumes. Prepaid expenses and other current assets increased by approximately $110,000 or 89% during the nine months ended September 30, 2007 primarily as a result of: (i) an increase in prepaid taxes of approximately $16,000; (ii) an increase of approximately $24,000 due to product maintenance; and (iii) an increase of approximately $43,000 due to prepaid rent. Property and Equipment, net decreased by $1,251,000 or (19%) during the nine months ended September 30, 2007. Gross assets increased by $591,000 due to expansion of product testing and the capability of evaluating customer environments. Depreciation reserves decreased property and equipment net value by $1,842,000 Other assets decreased by approximately $1,127,000 or (26%) during the nine months ended September 30, 2007 as a result of: (i) amortization of the customer base intangible asset acquired in the acquisition of Netintact of approximately $1,079,000; and (ii) the refund of a payroll security deposit of approximately $48,000. Liabilities. Accounts payable increased by approximately $912,000 or 319% during the nine months ended September 30, 2007 primarily due to purchases of raw material for building hardware inventory to support increased sales demand. Deferred revenue increased by approximately $535,000 or 140% during the nine months ended September 30, 2007 due to the growth in sales of software licenses to customers. These licenses are being amortized as revenue pro rata over the term of said licenses. Accrued liabilities increased by approximately $706,000 or 107% during the nine months ended September 30, 2007 primarily due to: (i) an increase of approximately $242,000 in accrued paid time-off, vacation and related payroll expenses; (ii) an increase in accrued sales commissions of approximately $285,000; (iii) an increase in accrued placement agent fees associated with the private placement sale of common stock of approximately $179,000. 22 Table of Contents Long term liabilities decreased by approximately $793,000 or 28% during the nine months ended September 30, 2007. The primary element of the decrease was the amortization of the deferred tax benefit associated with the initial write-up of intangible value as a result of the acquisition of Netintact. Stockholders’ Equity Additional paid-in capital increased by approximately $9,748,000 during the nine months ended September 30, 2007 primarily due to: (i) an increase of approximately $1,330,000 from charges for stock-based compensation; (ii) an increase of approximately $343,000 from the issuance of shares as compensation for services performed; (iii) an increase of approximately $674,000 for the issuance of stock for cash upon the exercise of stock warrants; (iv) an increase of approximately $66,000 for the issuance of stock for cash upon the exercise of stock options; (v) an increase of approximately $7,354,000 for the issuance of stock through a private placement of common shares, net of costs. Liquidity The Company has experienced net losses since its inception and had an accumulated deficit of $(32,904,902) at September 30, 2007. Such losses are attributable to; (i) cash and non-cash expenses resulting from costs incurred in the development of the Company's products and (ii) investment in Sales, Marketing and General & Administrative infrastructure to elevate the Company’s opportunity to improve Revenues. The Company expects operating losses to continue for the foreseeable future as it continues to develop and promote its products. During the 9 month period ending September 30, 2007, the company raised $7,354,403, net of costs, in the completion of a private placement of common stock. During the nine month period ended September 30. 2007, working capital improved from $5,410,971 to $9,282,915. Net cash used in operating activities before changes in working capital was $3,821,737 for the nine month period ending September 30, 2007. Our cash and cash equivalents balance as of September 30, 2007 was $8,594,225. At the levels of projected revenue, expenses and working capital needs this amount of cash will be sufficient to support our operations beyond the end of 2008. The Company may require additional funding and may sell additional shares of its common stock, preferred stock or debt securities through private placement, or public offerings. There can be no assurance that the Company will be able to obtain additional debt or equity financing, if and when needed, on terms acceptable to the Company. Any additional equity or debt financing may involve substantial dilution to the Company's stockholders, restrictive covenants, or high interest costs. The failure to raise needed funds on sufficiently favorable terms could have a material adverse effect on the Company's business, operating results, and financial condition. The Company's long-term liquidity also depends upon its ability to increase revenues from the sale of its products and achieve profitability. The failure to achieve these goals could have a material adverse effect on the operating results and financial condition of the Company. RECENT ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statements No. 133 and 140.” This standard permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation; clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133; requires evaluation of interests in securitized financial assets; clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives; and eliminates the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This standard is effective for all financial instruments acquired or issued after fiscal years beginning after September 15, 2006. At the present time, Procera does not believe that adoption of SFAS No. 155 will have a material effect on its financial position, results of operations or cash flows. 23 Table of Contents In June 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (FIN 48), an interpretation of FASB Statement No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. We adopted the provisions of FIN 48 on January 1, 2007. As a result of the implementation of FIN 48, we recognized no material adjustment in the liability for unrecognized income tax benefits. At the adoption date of January 1, 2007, we had $176,639 of unrecognized tax benefits, none of which would affect our effective tax rate if recognized. We recognize interest and penalties related to uncertain tax positions in income tax expense. As of September 30, 2007, we have no accrued interest or penalties related to uncertain tax positions. The tax years 2001 – 2006 remain open to examination by one or more of the major taxing jurisdictions to which we are subject. We do not anticipate that total unrecognized tax benefits will significantly change due to the settlement of audits and the expiration of statute of limitations prior to June 30, 2008. Summary Tax Expense Total Income Tax Expense/(Benefit) Three Months Ended Nine months Ended September 30, September 30, 2007 2007 Tax on profitable entities at annual effective tax rate $ 4,696 $ 18,287 Tax benefit on purchase accounting adjustment (300,033 ) (825,842 ) State minimum taxes 800 2,056 Total Income tax Expense/(Benefit) $ (300,537 ) $ (805,499 ) NOTE: We have included the benefit from the reversal of the purchase accounting adjustment because it is a material number that affects the tax rate. Normally, under FIN 18, temporary differences are disregarded. In June 2007, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06-11, "Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards." EITF 06-11 provides for the recognition and classification of deferred taxes associated with dividends or dividend equivalents on nonvested equity shares or nonvested equity share units (including restricted stock units (RSUs)) that are paid to employees and charged to retained earnings. This issue is effective for annual periods beginning after September 15, 2007. Also in June 2007, the EITF ratified EITF Issue No. 07-3, "Accounting for Advance Payments for Goods or Services to Be Used in Future Research and Development Activities." EITF 07-3 provides that nonrefundable advance payments made for goods or services to be used in future research and development activities should be deferred and capitalized until such time as the related goods or services are delivered or are performed, at which point the amounts would be recognized as an expense. This issue is effective for fiscal years beginning after December 15, 2007. We have evaluated the potential impact of these issues and anticipate that they will have no material impact on our financial position and results of operations. 24 Table of Contents CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. We evaluate estimates, including those related to bad debts, inventories and income taxes, on an ongoing basis. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies, among others, involve the more significant judgments and estimates used in the preparation of our financial statements: Revenue We recognize revenue in accordance with SEC Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements" (SAB 104). Under SAB 104, revenue is recognized when the title and risk of loss have passed to the customer, there is persuasive evidence of an arrangement, delivery has occurred or services have been rendered, the sales price is fixed or determinable and collectibility is reasonably assured. We recognize revenue from product sales upon shipment to the customer provided no significant obligations remain and collection of the receivable is probable. Upon shipment, we provide for estimated product returns and discounts. Allowance for Doubtful Accounts We maintain an allowance for doubtful accounts for estimated bad debts. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances might be required. Inventories Inventories are recorded, at the lower of cost or market, using standard costs. On an ongoing basis, we review for estimated obsolete or excess inventories and write down our inventories to their estimated net realizable value based upon our projections of future product demand and product lifecycle and product development plans. These write downs are reflected in our cost of sales. Actual product demand may differ from our projections, in which case we may have understated or overstated the provision for excess and obsolete inventory, which would have an impact on our operating results. Warranty Reserve We generally warrant our products for a specific period of time, usually one year, against material defects. We provide for the estimated future costs of warranty obligations in costs of goods sold when the related revenue is recognized. The accrued warranty costs represent our best estimate at the time of sale of the total costs we will incur to repair or replace product under warranty. The amount of estimated warranty costs is accrued primarily based on historical experience of costs incurred as well as current information on repair costs. Actual warranty costs could differ from the estimate amounts. On a quarterly basis, we review the accrued balances and update the historical warranty cost trends. If we are required to adjust warranty reserves in the future, we would affect operating results. 25 Table of Contents Deferred Tax Valuation Allowance The carrying value of our deferred tax assets is dependent upon our ability to generate sufficient future taxable income in certain tax jurisdictions. Should we determine that we would not be able to realize all or part of our deferred tax assets in the future, an adjustment to the deferred tax assets would be charged to income in the period such determination was made. Currently, our deferred tax assets are fully reserved. RISK FACTORS We operate in a rapidly changing environment that involves a number of risks, some of which are beyond our control. The following discussion highlights some of the risks that could materially adversely affect our business, financial condition, or operating results. WE HAVE A LIMITED OPERATING HISTORY ON WHICH TO EVALUATE OUR POTENTIAL FOR FUTURE SUCCESS. We completed the merger of Netintact on August 18, 2006 and Netintact, PTY on September 29, 2006. The products we sell are exclusively from the merged company. While we have the experience of Netintact operations on a stand alone basis, we have had limited operating history on a combined basis upon which we can evaluate our business and prospects. We have yet to develop sufficient experience regarding actual revenues to be achieved from our combined operations. We have only recently launched many of the products and services on a worldwide basis. You must consider the risks and uncertainties frequently encountered by companies in new and rapidly evolving markets. If we are unsuccessful in addressing these risks and uncertainties, our business, results of operations and financial condition could be materially and adversely affected. WE EXPECT LOSSES FOR THE FORSEEABLE FUTURE. For the nine months ended September 30, 2007 we had losses from operations of $(7,548,067). We will continue to incur losses from operations for the foreseeable future. These losses will result primarily from costs related to investment in sales and marketing, product development and administrative expenses. Our management believes these expenditures are necessary to build and maintain hardware and software technology and to further penetrate the markets for our products. If our revenue growth is slower than anticipated or our operating expenses exceed expectations, our losses will be greater. We may never achieve profitability. WE MAY NEED FURTHER CAPITAL. Based on current reserves and anticipated cash flow from operations, our working capital will be sufficient to meet the needs of our business through the end of 2008. However a number of factors including than anticipated Revenues, higher than expected cost of goods sold or expenses, or the inability of our customers to pay for the goods and services ordered may negatively impact our expectations. As a result, we may need to raise additional capital. If additional funds are raised through the issuance of equity or convertible debt securities, the percentage ownership of our stockholders will be reduced, stockholders may experience additional dilution and such securities may have rights, preferences and privileges senior to those of our common stock. There can be no assurance that additional financing will be available on terms favorable to us or at all. If adequate funds are not available on acceptable terms, we may not be able to fund expansion, take advantage of unanticipated growth or acquisition opportunities, develop or enhance services or products or respond to competitive pressures. In addition, we may be required to cancel product development programs and/or lay-off employees. Such inability could have a material adverse effect on our business, results of operations and financial condition. 26 Table of Contents HOLDERS OF OUR COMMON STOCK MAY BE DILUTED IN THE FUTURE. We are authorized to issue up to 100,000,000 shares of common stock and 15,000,000 shares of preferred stock and to the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock and/or preferred stock in the future for such consideration as our Board of Directors may consider sufficient. The issuance of additional common stock and/or preferred stock in the future will reduce the proportionate ownership and voting power of our common stock held by existing stockholders. At September 30, 2007 there were 73,963,513 shares of common stock outstanding, warrants to purchase 8,080,790 shares of common stock, stock options to purchase 6,001,000 shares of common stock. In addition, there are ungranted stock options to purchase 1,409,345 shares of common stock pursuant to our stock option plans, 72,727 shares committed but not yet issued for services rendered, and 4,902,000 shares of common stock reserved but not issued for incentive and escrow shares resulting from Procera's acquisition of Netintact and Netintact PTY. On July 16, 2007, the company issued 3,999,750 restricted common shares to investors who participated in a private placement sale of stock and warrants to purchase 199,988 shares of restricted common stock were issued as compensation to placement agents. On July 26, 2007, 247,500 restricted common shares were issued for investor relations services to be performed from June 1, 2007 through August 31, 2008. COMPETITION FOR EXPERIENCED PERSONNEL IS INTENSE AND OUR INABILITY TO ATTRACT AND RETAIN QUALIFIED PERSONNEL COULD SIGNIFICANTLY INTERRUPT OUR BUSINESS OPERATIONS. Our future success will depend, to a significant extent, on the ability of our management to operate effectively, both individually and as a group. We are dependent on our ability to attract, retain and motivate high caliber key personnel. We plan to expand in all areas and will require experienced personnel to augment our current staff. We expect to be recruiting experienced professionals in such areas as software and hardware development, sales, technical support, product marketing and management. We currently plan to expand our indirect channel partner program and we need to attract qualified business partners to broaden these sales channels. Economic conditions may result in significant competition for qualified personnel and we may not be successful in attracting and retaining such personnel. Our business will suffer if it encounters delays in hiring these additional personnel. Our performance is substantially dependent on the continued services and on the performance of our executive officers and other key employees. The loss of the services of any of our executive officers or other key employees could materially and adversely affect our business. We believe we will need to attract, retain and motivate talented management and other highly skilled employees to be successful. We may be unable to retain our key employees or attract, assimilate and retain other highly qualified employees in the future. Competitors and others have in the past, and may in the future, attempt to recruit our employees. We currently do not have key person insurance in place. If we lose one of the key officers, we must attract, hire, and retain an equally competent person to take their place. There is no assurance that we would be able to find such an employee. If we fail to recruit an equally qualified replacement or incur a significant delay, our business plans may slow down or stop. We could fail to implement our strategy or lose the sales and marketing and development momentum. 27 Table of Contents WE MAY BE UNABLE TO COMPETE EFFECTIVELY WITH OTHER COMPANIES IN OUR MARKET SECTOR WHO ARE SUBSTANTIALLY LARGER AND MORE ESTABLISHED AND HAVE SIGNIFICANTLY GREATER RESOURCES. We compete in a rapidly evolving and highly competitive sector of the networking technology market. We expect competition to persist and intensify in the future from a number of different sources. Increased competition could result in reduced prices and gross margins for our products and could require increased spending by it on research and development, sales and marketing and customer support, any of which could have a negative financial impact on our business. We compete with Cisco Systems/P-Cube, Allot, Ellocoya, and Sandvine, as well as other companies which sell products incorporating competing technologies. In addition, our products and technology compete for information technology budget allocations with products that offer monitoring capabilities, such as probes and related software. Lastly, we face indirect competition from companies that offer service providers increased bandwidth and infrastructure upgrades that increase the capacity of their networks, which may lessen or delay the need for bandwidth management solutions. Many of our competitors are substantially larger than we are and have significantly greater financial, sales and marketing, technical, manufacturing and other resources and more established distribution channels. These competitors may be able to respond more rapidly to new or emerging technologies and changes in customer requirements or devote greater resources to the development, promotion and sale of their products than we can. We have encountered, and expect to encounter, customers who are extremely confident in and committed to the product offerings of our competitors. Furthermore, some of our competitors may make strategic acquisitions or establish cooperative relationships among themselves or with third parties to increase their ability to rapidly gain market share by addressing the needs of our prospective customers. These competitors may enter our existing or future markets with solutions that may be less expensive, provide higher performance or additional features or be introduced earlier than our solutions. Given the market opportunity in the bandwidth management solutions market, we also expect that other companies may enter our market with alternative products and technologies, which could reduce the sales or market acceptance of our products and services, perpetuate intense price competition or make our products obsolete. If any technology that is competing with ours is or becomes more reliable, higher performing, less expensive or has other advantages over our technology, then the demand for our products and services would decrease, which would harm our business. OUR PACKETLOGIC FAMILY OF PRODUCTS IS CURRENTLY OUR ONLY SUITE OF PRODUCTS, AND ALL OF OUR CURRENT REVENUES AND A SIGNIFICANT PORTION OF OUR FUTURE GROWTH DEPENDS ON ITS COMMERCIAL SUCCESS. All of our current revenues and a significant portion of our future growth depend on the commercial success of our PacketLogic family of products. If we target customers that do not widely adopt, purchase and successfully deploy our PacketLogic products, our revenues will not grow significantly. THE MARKET IN WHICH WE COMPETE IS SUBJECT TO RAPID TECHNOLOGICAL PROGRESS AND TO COMPETE WE MUST CONTINUALLY INTRODUCE NEW PRODUCTS THAT ACHIEVE BROAD MARKET ACCEPTANCE. The network equipment market is characterized by rapid technological progress, frequent new product introductions, changes in customer requirements and evolving industry standards. If we do not regularly introduce new products in this dynamic environment, our product lines will become obsolete. Developments in routers and routing software could also significantly reduce demand for our products. Alternative technologies could achieve widespread market acceptance and displace the technology on which we have based our product architecture. We cannot assure you that our technological approach will achieve broad market acceptance or that other technology or devices will not supplant our products and technology. 28 Table of Contents IF THE BANDWIDTH MANAGEMENT SOLUTIONS MARKET FAILS TO GROW, OUR BUSINESS WILL BE ADVERSELY AFFECTED. The market for bandwidth management solutions is in an early stage of development and our success is not guaranteed. Therefore, we cannot accurately predict the future size of the market, the products needed to address the market, the optimal distribution strategy, or the competitive environment that will develop. In order for us to be successful, our potential customers must recognize the value of more sophisticated bandwidth management solutions, decide to invest in the management of their networks and the performance of important business software applications and, in particular, adopt our bandwidth management solutions. The growth of the bandwidth management solutions market also depends upon a number of factors, including the availability of inexpensive bandwidth, especially in international markets, and the growth of wide area networks. The failure of the market to rapidly grow would adversely affect our sales and sales prospects leading to sustained financial losses. FUTURE PERFORMANCE WILL DEPEND ON THE INTRODUCTION AND ACCEPTANCE OF NEW PRODUCTS. Our future performance will also depend on the successful development, introduction and market acceptance of new and enhanced products that address customer requirements in a timely and cost-effective manner. In the past, we have experienced delays in product development and such delays may occur in the future. The introduction of new and enhanced products may cause our customers to defer or cancel orders for existing products. Such actions would substantially hurt sales and negatively affect future profitability. INTRODUCTION OF NEW PRODUCTS MAY CAUSE CUSTOMERS TO DEFER PURCHASES OF OUR EXISTING PRODUCTS WHICH COULD HARM OUR OPERATING RESULTS. When we announce new products or product enhancements that have the potential to replace or shorten the life cycle of our existing products, customers may defer purchasing our existing products. These actions could harm our operating results by unexpectedly decreasing sales, increasing inventory levels of older products and exposing it to greater risk of product obsolescence. IF WE ARE UNABLE TO EFFECTIVELY MANAGE OUR GROWTH, WE MAY EXPERIENCE OPERATING INEFFICIENCIES AND HAVE DIFFICULTY MEETING DEMAND FOR OUR PRODUCTS. We have been careful to regulate our growth due to capital requirements. If our customer base and market grow rapidly, we would need to expand to meet this demand. This expansion could place a significant strain on our management, products and support operations, sales and marketing personnel and other resources, which could harm our business. In the future, we may experience difficulties meeting the demand for our products and services. The installation and use of our products requires training. If we are unable to provide training and support for our products, the implementation process will be longer and customer satisfaction may be lower. In addition, our management team may not be able to achieve the rapid execution necessary to fully exploit the market for our products and services. We cannot assure you that our systems, procedures or controls will be adequate to support the anticipated growth in our operations. The failure to meet the challenges presented by rapid customer and market expansion would cause us to miss sales opportunities and otherwise have a negative impact on our sales and profitability. 29 Table of Contents We may not be able to install management information and control systems in an efficient and timely manner, and our current or planned personnel, systems, procedures and controls may not be adequate to support our future operations. WE HAVE LIMITED ABILITY TO PROTECT OUR INTELLECTUAL PROPERTY AND DEFEND AGAINST CLAIMS WHICH MAY ADVERSELY AFFECT OUR ABILITY TO COMPETE. For our primary line of PacketLogic products, we rely on trade secret law, contractual rights and trademark law to protect our intellectual property rights and for the intellectual property we developed prior to the acquisition of Netintact, we rely on a combination of copyright, trademark and trade secret laws and restrictions on disclosure to protect our intellectual property rights. We cannot assure you that the actions we have taken will adequately protect our intellectual property rights or that other parties will not independently develop similar or competing products that do not infringe on our patents. We enter into confidentiality or license agreements with our employees, consultants and corporate partners, and control access to and distribution of the software, documentation and other proprietary information. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise misappropriate or use our products or technology. Our industry is characterized by the existence of a large number of patents and frequent claims and related litigation regarding patent and other intellectual property rights. If we are found to infringe the proprietary rights of others, or if we otherwise settle such claims, we could be compelled to pay damages or royalties and either obtain a license to those intellectual property rights or alter our products so that they no longer infringe upon such proprietary rights. Any license could be very expensive to obtain or may not be available at all. Similarly, changing our products or processes to avoid infringing the rights of others may be costly or impractical. Litigation resulting from claims that we are infringing the proprietary rights of others could result in substantial costs and a diversion of resources, and could have a material adverse effect on our business, financial condition and results of operations. WE EXPECT OUR PRODUCTION VOLUME TO INCREASE CAUSING DEPENDENCE ON CONTRACT MANUFACTURERS WHICH COULD HARM OUR OPERATING RESULTS. If the demand for our products grows, we will need to increase our capacity for material purchases, production, test and quality functions. Any disruptions in product flow could limit our revenue growth and adversely affect our competitive position and reputation, and result in additional costs or cancellation of orders under agreements with our customers. If we rely on independent contractors to manufacture our products, we will be reliant on their performance to meet business demand. We may experience delays in product shipments from contract manufacturers. Contract manufacturer performance problems may arise in the future, such as inferior quality, insufficient quantity of products, or the interruption or discontinuance of operations of a manufacturer, any of which could have a material adverse effect on our business and operating results. We do not know whether we will effectively manage our contract manufacturers or that these manufacturers will meet our future requirements for timely delivery of products of sufficient quality and quantity. We also intend to regularly introduce new products and product enhancements, which will require that we rapidly achieve volume production by coordinating our efforts with those of our suppliers and contract manufacturers. The inability of our contract manufacturers to provide us with adequate supplies of high-quality products or a reduction in the general capacity of the contract manufacturing industry may cause a delay in our ability to fulfill orders and may have a material adverse effect on our business, operating results and financial condition. 30 Table of Contents As part of our cost-reduction efforts, we will need to realize lower per unit product costs from our contract manufacturers by means of volume efficiencies and the utilization of manufacturing sites in lower-cost geographies. However, we cannot be certain when or if such price reductions will occur. The failure to obtain such price reductions would adversely affect our gross margins and operating results. IF OUR PRODUCTS CONTAIN UNDETECTED SOFTWARE OR HARDWARE ERRORS, WE COULD INCUR SIGNIFICANT UNEXPECTED EXPENSES AND LOSE SALES. Network products frequently contain undetected software or hardware errors when new products or new versions or updates of existing products are first released to the marketplace. In the past, we have experienced such errors in connection with new products and product upgrades. We expect that such errors or component failures will be found from time to time in the future in new or existing products, including the components incorporated therein, after the commencement of commercial shipments. These problems may have a material adverse effect on our business by causing us to incur significant warranty and repair costs, diverting the attention of our engineering personnel from new product development efforts, delaying the recognition of revenue and causing significant customer relations problems. Further, if our product is not accepted by customers due to defects, and such returns exceed the amount we accrued for defect returns based on our historical experience, our operating results would be adversely affected. Our products must successfully interface with products from other vendors. As a result, when problems occur in a computer or communications network, it may be difficult to identify the sources of these problems. The occurrence of hardware and software errors, whether or not caused by our products, could result in the delay or loss of market acceptance of our products and any necessary revisions may cause us to incur significant expenses. The occurrence of any such problems would likely have a material adverse effect on our business, operating results and financial condition. WE EXPECT THE AVERAGE SELLING PRICES OF OUR PRODUCTS TO DECREASE, WHICH MAY REDUCE GROSS MARGIN OR REVENUE. The network equipment industry has traditionally experienced a rapid erosion of average selling prices due to a number of factors, including competitive pricing pressures, promotional pricing, technological progress and a slowdown in the economy that has resulted in excess inventory and lower prices as companies attempt to liquidate this inventory. We anticipate that the average selling prices of our products will decrease in the future in response to competitive pricing pressures, excess inventories, increased sales discounts and new product introductions by us or our competitors. We may experience substantial decreases in future operating results due to the erosion of our average selling prices. SOME OF OUR CUSTOMERS MAY NOT HAVE THE RESOURCES TO PAY FOR OUR PRODUCTS. Some of our customers may experience serious cash flow problems and, as a result, find it increasingly difficult to finance their operations. If some of these customers are not successful in generating sufficient revenue or securing alternate financing arrangements, they may not be able to pay, or may delay payment for, the amounts that they owe us. Furthermore, they may not order as many products from us as forecast, or cancel orders entirely. The inability of some of our potential customers to pay us for our products may adversely affect our cash flow, the timing of our revenue recognition and the amount of revenue, which may cause our stock price to decline. 31 Table of Contents LEGISLATIVE ACTIONS, HIGHER INSURANCE COSTS AND POTENTIAL NEW ACCOUNTING PRONOUNCEMENTS ARE LIKELY TO IMPACT OUR FUTURE FINANCIAL POSITION AND RESULTS OF OPERATIONS. Recent regulatory changes, including the Sarbanes-Oxley Act of 2002, and future accounting pronouncements and regulatory changes, will have an impact on our future financial position and results of operations. These changes and proposed legislative initiatives are likely to affect our general and administrative costs. In addition, insurance costs, including health and workers' compensation insurance premiums, have been increasing on a historical basis and are likely to continue to increase in the future. Recent and future pronouncements associated with expensing executive compensation and employee stock option may also impact operating results. These and other potential changes could materially increase the expenses we report under generally accepted accounting principles, and adversely affect our operating results. OUR PRODUCTS MUST COMPLY WITH EVOLVING INDUSTRY STANDARDS AND COMPLEX GOVERNMENT REGULATIONS OR ELSE OUR PRODUCTS MAY NOT BE WIDELY ACCEPTED, WHICH MAY PREVENT US FROM GROWING OUR NET REVENUE OR ACHIEVING PROFITABILITY. The market for network equipment products is characterized by the need to support new standards as different standards emerge, evolve and achieve acceptance. We will not be competitive unless we continually introduce new products and product enhancements that meet these emerging standards. In the past, we have introduced new products that were not compatible with certain technological standards, and in the future we may not be able to effectively address the compatibility and interoperability issues that arise as a result of technological changes and evolving industry standards. Our products must comply with various United States federal government requirements and regulations and standards defined by agencies such as the Federal Communications Commission, in addition to standards established by governmental authorities in various foreign countries and recommendations of the International Telecommunication Union. Some of our product offerings are to support compliance of our customers with the regulatory act commonly known as Communications Assistance for Law Enforcement Agencies (“CALEA”). Accordingly we must comply with the changing requirements of CALEA. If we do not comply with existing or evolving industry standards or if we fail to obtain timely domestic or foreign regulatory approvals or certificates we will not be able to sell our products where these standards or regulations apply, which may prevent us from sustaining our net revenue or achieving profitability. FAILURE TO SUCCESSFULLY EXPAND OUR SALES AND SUPPORT TEAMS OR EDUCATE THEM ABOUT TECHNOLOGIES AND OUR PRODUCT FAMILIES MAY HARM OUR OPERATING RESULTS. The sale of our products and services requires a concerted effort that is frequently targeted at several levels within a prospective customer's organization. We may not be able to increase net revenue unless we expand our sales and support teams in order to address all of the customer requirements necessary to sell our products. We cannot assure you that we will be able to successfully integrate our employees into the company or to educate current and future employees in regard to rapidly evolving technologies and our product families. Failure to do so may hurt our revenue growth and operating results. 32 Table of Contents WE MUST CONTINUE TO DEVELOP AND INCREASE THE PRODUCTIVITY OF OUR INDIRECT DISTRIBUTION CHANNELS TO INCREASE NET REVENUE AND IMPROVE OUR OPERATING RESULTS. Our distribution strategy focuses primarily on developing and increasing the productivity of our indirect distribution channels through resellers and distributors. If we fail to develop and cultivate relationships with significant resellers, or if these resellers are not successful in their sales efforts, sales of our products may decrease and our operating results could suffer. Many of our resellers also sell products from other vendors that compete with our products. We cannot assure you that we will be able to enter into additional reseller and/or distribution agreements or that we will be able to successfully manage our product sales channels. Our failure to do any of these could limit our ability to grow or sustain revenue. In addition, our operating results will likely fluctuate significantly depending on the timing and amount of orders from our resellers. We cannot assure you that our resellers and/or distributors will continue to market or sell our products effectively or continue to devote the resources necessary to provide us with effective sales, marketing and technical support. Such failure would negatively affect revenue and profitability. OUR HEADQUARTERS ARE LOCATED IN NORTHERN CALIFORNIA WHERE DISASTERS MAY OCCUR THAT COULD DISRUPT OUR OPERATIONS AND HARM OUR BUSINESS. Our corporate headquarters are located in Silicon Valley in Northern California. Historically, this region has been vulnerable to natural disasters and other risks, such as earthquakes, which at times have disrupted the local economy and posed physical risks to us and our manufacturers' property. In addition, terrorist acts or acts of war targeted at the United States, and specifically Silicon Valley, could cause damage or disruption to us, our employees, facilities, partners, suppliers, distributors and resellers, and customers, which could have a material adverse effect on our operations and financial results. We currently have significant redundant capacity in Sweden in the event of a natural disaster or catastrophic event in Silicon Valley. In the event of such an occurrence, our business could none the less suffer. The operations in Sweden are subjects to disruption by extreme winter weather. ACQUISITIONS MAY DISRUPT OR OTHERWISE HAVE A NEGATIVE IMPACT ON OUR BUSINESS. We may acquire or make investments in complementary businesses, products, services or technologies on an opportunistic basis when we believe they will assist us in carrying out our business strategy. Growth through acquisitions has been a successful strategy used by other network control and management technology companies. Recently, Procera has acquired Netintact AB (a Swedish corporation) and Netintact PTY (an Australian corporation). Procera could have difficulty in assimilating those companies' personnel and operations. In addition, the key personnel of the acquired companies may decide not to work for us. These acquisitions could distract our management and employees and increase our expenses. Furthermore, Procera had to issue equity securities to pay for these acquisitions which had a dilutive effect on its existing shareholders and it may have to incur debt or issue equity securities to pay for any future acquisitions, the issuance of which could be dilutive to Procera’s existing shareholders. ANTI-TAKEOVER PROVISIONS AND OUR RIGHT TO ISSUE PREFERRED STOCK COULD MAKE A THIRD-PARTY ACQUISITION OF PROCERA DIFFICULT. We are a Nevada corporation. Anti-takeover provisions of Nevada law and our charter documents could make it more difficult for a third party to acquire control of us, even if such change in control would be beneficial to stockholders. Our articles of incorporation provide that our Board of Directors may issue preferred stock without stockholder approval. The issuance of preferred stock could make it more difficult for a third party to acquire us. All of the foregoing could adversely affect prevailing market prices for our common stock. 33 Table of Contents OUR COMMON STOCK PRICE IS LIKELY TO BE HIGHLY VOLATILE. The market price of our common stock is likely to be highly volatile as the stock market in general, and the market for small cap and micro cap technology companies in particular, has been highly volatile. Investors may not be able to resell their shares of our common stock following periods of volatility because of the market's adverse reaction to volatility. We cannot assure you that our stock will trade at the same levels of other stocks in our industry or that industry stocks, in general, will sustain their current market prices. Factors that could cause such volatility may include, among other things: - actual or anticipated fluctuations in our quarterly operating results; - announcements of technological innovations; - changes in financial estimates by securities analysts; - conditions or trends in the network control and management industry; - changes in the market valuations of other such industry related companies; and - the acceptance of market makers and institutional investors of our stock. OUR COMMON STOCK IS CONSIDERED "A PENNY STOCK" AND MAY BE DIFFICULT TO SELL. The SEC has adopted regulations which generally define "penny stock" to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. As the market price of our common stock has been less than $5.00 per share during this quarter, our common stock is considered a "penny stock" according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. SHARES ELIGIBLE FOR FUTURE SALE BY OUR CURRENT STOCKHOLDERS MAY ADVERSELY AFFECT OUR STOCK PRICE. Sales of substantial amounts of common stock, including shares issued upon the exercise of outstanding options and warrants, under Securities and Exchange Commission Rule 144 or otherwise could adversely affect the prevailing market price of our common stock and could impair our ability to raise capital at that time through the sale of our securities. Sales of a substantial number of shares of common stock after the date of this report could adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of additional equity securities. As of September 30, 2007, we had 73,963,513 of common stock outstanding. ITEM 3. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures. The Securities and Exchange Commission defines the term “disclosure controls and procedures” to mean a company's controls and other procedures that are designed to ensure that information required to be disclosed in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Our Chief Executive Officer and Chief Financial Officer have concluded, based on the evaluation of the effectiveness of the disclosure controls and procedures by our management, with the participation of our chief executive officer and chief financial officer, as of the end of the period covered by this report, that our disclosure controls and procedures were effective. 34 Table of Contents Prior to the filing of our financial statements, the Company completed the account reconciliations, analyses and its management reviewed such that the Company can certify that the information contained in its financial statements fairly present, in all material respects, its financial condition and results of operations. During the three months ended September 30, 2007, there were no changes in our internal control over financial reporting that have affected, or are reasonably likely to affect, materially our internal control over financial reporting. Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and procedures or our internal control will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected. 35 Table of Contents PART
